    Case 4:18-cv-01622 Document 147 Filed on 05/13/21 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

PAYMENTECH, LLC &               §
JPMORGAN CHASE BANK, N.A. §
Plaintiffs                      §
                                §
vs.                             §
                                §
LANDRY’S, INC.,                 §
Defendant/Third-Party Plaintiff §              CIVIL ACTION NO. H-18-1622
                                §
vs.                             §
                                §
VISA INC. and MASTERCARD        §
INTERNATIONAL INC.              §
Third-Party Defendants.         §

                             Landry’s Notice of Appeal

      Notice is hereby given that Defendant and Third-Party Plaintiff Landry’s,

Inc. appeals to the United States Court of Appeals for the Fifth Circuit from the Final

Judgment (ECF No. 146) entered on May 7, 2021 in the above-referenced matter,

Paymentech LLC & JPMorgan Chase Bank, N.A. v. Landry’s, Inc. v. Visa, Inc. and Mastercard

International, Inc., Civil Action No. H-18-1622, in the United States District Court for

the Southern District of Texas, together with all rulings, orders, proceedings, findings,

and decisions (whether oral or written) incorporated into, underlying, or interlocutory

to the Final Judgment, including but not limited to:

   • the Opinion on Summary Judgment (ECF No. 105) entered on February 10,

      2020;
    Case 4:18-cv-01622 Document 147 Filed on 05/13/21 in TXSD Page 2 of 3




   • the Opinion on Dismissal (ECF No. 138) and Order on Dismissal (ECF No.

      139) entered on February 12, 2021;

   • the Order Denying Strike (ECF no. 142) entered on March 12, 2021; and

   • the Opinion on Partial Summary Judgment (ECF No. 145) entered on May 7,

      2021.



Submitted: May 13, 2021

                                      By:/s/ Douglas H. Meal
                                      ORRICK, HERRINGTON & SUTLIFFE
                                      LLP
                                      Douglas H. Meal, admitted pro hac vice
                                      Attorney-in-Charge as to claims against
                                      VISA, Inc. and MasterCard
                                      International, Inc.
                                      dmeal@orrick.com

                                      Seth C. Harrington, admitted pro hac vice
                                      Of Counsel
                                      sharrington@orrick.com
                                      222 Berkeley Street Suite 2000
                                      Boston, MA 02116-3740
                                      Telephone: (617) 880-1800
                                      Facsimile: (617) 880-1801

                                      GRAY REED & MCGRAW LLP
                                      Kristen W. Kelly
                                      Texas Bar No. 24046198
                                      Federal I.D. No. 690180
                                      kkelly@grayreed.com
                                      1300 Post Oak Blvd., Suite 2000
                                      Houston, Texas 77056
                                      Telephone: (713) 986-7228
                                      Facsimile: (713) 986-7100
     Case 4:18-cv-01622 Document 147 Filed on 05/13/21 in TXSD Page 3 of 3




                                          Counsel for LANDRY’S, INC. as to claims
                                          against VISA, Inc. and MASTERCARD
                                          INTERNATIONAL, INC.

                                          FOGLER, BRAR, O’NEIL & GRAY LLP

                                          By:/s/ Michelle E. Gray
                                          Michelle Gray
                                          Attorney-in-Charge as to claims by
                                          JPMorgan Chase Bank, N.A. and
                                          Paymentech LLC
                                          TX. State Bar No. 24078586
                                          S.D. Tex. Bar No. 892270
                                          mgray@foglerbrar.com

                                          Murray Fogler
                                          Of Counsel
                                          State Bar No. 07207300
                                          S.D. Tex. Bar No. 2003
                                          mfogler@foglerbrar.com

                                          2 Houston Center
                                          909 Fannin, Suite 1640
                                          Houston, Texas 77010
                                          713-481-1010 (Main)
                                          713-547-3224 (Fax)

                                          Counsel for LANDRY’S, INC. as to claims by
                                          PLAINTIFFS JPMORGAN CHASE BANK,
                                          N.A. AND PAYMENTECH LLC




                             CERTIFICATE OF SERVICE

       I certify that on May 13, 2021, the foregoing was served via CM/ECF on all counsel of

record pursuant to Local Rule 5.1.

                                                        /s/ Michelle E. Gray
                                                        Michelle E. Gray
